 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMallory Battery Company, a division of P. R. Mallo-ry & Co., Inc. and Chauffeurs, Teamsters andHelpers Local Union No. 391, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case 11-CA-7064November 2, 1978DECISION AND ORDERBY MEMBERS JENKINS. MURPHY. AND TRUESDALEUpon charges' duly filed by Chauffeurs, Team-sters and Helpers Local Union No. 391, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, theRegional Director for Region 11 of the National La-bor Relations Board, acting on behalf of the GeneralCounsel of the Board, issued a complaint, asamended, alleging that Respondent Mallory BatteryCompany, a division of P. R. Mallory & Co., Inc.,violated Section 8(a)(1) of the National Labor Rela-tions Act, as amended (29 U.S.C. § 151, et seq.). Re-spondent filed an answer to the complaint, asamended, in which it admitted certain allegations ofthe complaint and denied others, including all thosecharging it with the commission of any unfair laborpractices.On June 30, 1978, the General Counsel, the Charg-ing Party, and Respondent entered into a stipulationin which they agreed to certain facts relevant to thisproceeding. They also agreed to waive a hearing be-fore an Administrative Law Judge, the issuance of anAdministrative Law Judge's Decision, and the pre-sentation of any evidence other than that containedin the stipulation and exhibits attached thereto. Byorder dated August 4, 1978, the Board approved thestipulation and transferred the proceeding to theBoard. Thereafter, the General Counsel and Respon-dent filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including the parties' briefs, and makes the fol-lowing:i The original charge was filed on June 14, 1977. An amended charge wasfiled on August 5, 1977.FINDINGS OF FACTI THE BUSINESS OF TIlE EMPLOYERMallory Battery Company, a division of P. R.Mallory & Co., Inc., has been at all times material acorporation duly organized under the laws of theState of Delaware, with facilities located in the Stateof North Carolina, including a plant at Lexington,North Carolina, where it is engaged in the manufac-ture of batteries. During the past year, Respondentreceived at its Lexington. North Carolina, plantgoods and raw materials directly from points outsidethe State of North Carolina valued in excess of$50,000 and, during the same period of time, shippeddirectly to points outside the State of North Carolinaproducts valued in excess of $50,000. Accordingly, inagreement with the stipulation of the parties, we findthat Respondent is now and has been at all timesmaterial an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(6) and (7) of the Act. It will therefore effec-tuate the policies of the Act to assert jurisdiction inthis proceeding.ii. THE LABOR ORGANIZATIONChauffeurs, Teamsters, and Helpers Local UnionNo. 391, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESSince 1969 Respondent has distributed to its em-ployees at the Lexington, North Carolina, plant a 17-page document entitled "Your Future at Mallory."The document contains the following paragraph enti-tled "Plant Rule No. 7":7. OUTSIDE BLSINEss--Solicitations, collection offunds, selling among employees, pledges, sub-scriptions, circulation of petitions, distributionof literature, solicitation of memberships, orsimilar activities are not allowed during workingtime; nor are such activities on behalf of busi-ness, charitable, social or fraternal organiza-tions, or for the employee's private profit al-lowed on Company property. Special permissionmay be granted in certain instances of recog-nized charities.Respondent has distributed this document to approx-imately 656 employees at the Lexington plant sinceFebruary 7, 1977, and continues to distribute thedocument to its employees.204 MALLORY BATTERY COMPANYThe General Counsel contends that Plant RuleNo. 7 in Respondent's document is an invalid ruleprohibiting union activity on company property dur-ing nonworking time and that Respondent's mainte-nance of the rule constitutes a violation of Section8(a)(1) of the Act. In support of this contention, theGeneral Counsel points to the second clause of therule, which prohibits solicitation and distribution oncompany property "on behalf of business, charitable,social or fraternal organizations, or for the employ-ee's private profit," and argues that its terms are suf-ficiently broad that it may reasonably be foreseenthat employees would not know whether union activ-ity is prohibited on the premises of the plant duringthe employees' nonworking time.Respondent contends that none of the terms in thesecond clause of Plant Rule No. 7 encompass, ormay be construed to encompass, labor organizationsand that the rule is therefore valid. A fortiori, Re-spondent contends that the maintenance of the ruledoes not constitute a violation of Section 8(a)(1) ofthe Act.It has long been held that the organizational rightsof employees require that they be permitted to soliciton their employer's premises on nonworking timeand to distribute materials on nonworking time innonworking areas of the plant.2The second clause ofthe rule at issue herein bans all solicitation and distri-bution on behalf of certain organizations on theplant premises. If the clause encompasses labor orga-nizations, then clearly it violates the above-statedprinciple and is unlawfully broad. There is no specif-ic mention of labor organizations in the clause: thus,the central question to be resolved is whether the rulemay reasonably be construed by employees to pro-hibit solicitation or distribution on behalf of labororganizations. We find, for the reasons stated below,that it may be so construed.Fraternal organizations are among the organiza-tions listed in the second clause of Respondent'sPlant Rule No. 7. A fraternity, or fraternal order, isdefined as "a group of people associated or formallyorganized for a common purpose, interest, or plea-sure: as ...a usu. organized group of men of thesame class, occupation, interest, or pursuit: company,guild. fraternal order." 3 A labor organization, as de-fined by the Act,4comes within the scope of the defi-2 Sloddard-Quirk Manufacturing (C. 138 NL RB 615 (1962)14ebsrer' Third NVew International Dlutionorl, 'nahridged (i. & ( Mer-riam Co.. (1971)4 Sec 2(5) reads as follows:The term "labor organization" means any organization of any kind.or an) agency or employee representation committee or plan. in whichemployees participate and which exists for the purpose. in whole or Inpart, of dealing with emplosers concerning grievances. labor disputes.nition of fraternity in that it is a group of people(employees of the same occupation) organized for acommon purpose (dealing with employers concern-ing grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work). Fur-ther, it is common knowledge among those who regu-larly deal with labor relations matters that many, ifnot all, labor organizations consider themselves to befraternal organizations. This is evidenced by the useof the term "brotherhood" in the title of manyunions, including that of the Union involved herein,and by the common practice among unions of refer-ring to fellow members as "brother" or "sister."Members of such organizations would reasonably as-sume that they are covered by the term "fraternalorganization" and therefore subject to the prohibi-tions in Respondent's rule.Thus, through the use of the term "fraternal orga-nization," the second clause of Respondent's PlantRule No. 7 encompasses labor organizations.5Thatthe term may have other meanings, such as a socialclub, is of no significance. It is a well-establishedprinciple that ambiguity in a rule is construed againstthe maker of the rule.6Here, the ambiguity must beconstrued against Respondent's contention that therule does not prohibit employees from engaging inunion organizational activities on Respondent'spremises.Accordingly, we find that the second clause of Re-spondent's Plant Rule No. 7 prohibits employeesfrom soliciting or distributing literature on behalf oflabor organizations and thereby inhibits employeesin the exercise of the rights guaranteed them by Sec-tion 7 of the Act.7 Respondent's maintenance of therule, therefore, is a violation of Section 8(a)(l) of theAct.8IV. THE EFFE(f7 OF THE UNFAIR PRACTICES UPONCOMMERCET he activities of Respondent as set forth above oc-curring in connection with its operations have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andwages. rates of pay. hours of employment. or conditions of work.In lighl of this concluslon. we find it unnecessary to reach the GeneralCounsel's conlention that the terms "business and social organizations" alsoencompass labor organizations.oflrlh .aonufacturing ('omp/an,. 187 NLRB 601 (1970)Member Murphs bheliees that the emplosees' rights to engage in theunion actisit of soliciting on the emploser's premises during nonworkingtime and distributing literature during nonworking time in n-onworking ar-eas of the employer's premises is also protected by the first amendment tothe ('onst!tution See Unrted Parcel Seriice, Inc. 230 NLRB 1147, fn. 4(1977).8 Member Jenkins would additionally find the rule Invalid because it pro-hibits solicitations during "working time" See the dissenting opinion inEss,' Inlernionol/. Inc, 211 NI RB 749 (1974).205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. REMEDYHaving found that Respondent has engaged in vio-lations of Section 8(a)(l), we shall order that it ceaseand desist therefrom and take certain affirmative ac-tion in order to effectuate the policies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Mallory Battery Company, a division of P. R. Mal-lory & Co., Inc., Lexington, North Carolina, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Maintaining any rule or regulation prohibitingits employees from soliciting on behalf of any labororganization on Respondent's premises during non-working time or prohibiting the distribution of unionliterature in nonworking areas during employees'nonworking time.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which willeffectuate the policies of the Act:(a) Rescind its Plant Rule No. 7 insofar as it pro-hibits employees from soliciting on behalf of labororganizations or distributing union literature on Re-spondent's premises.(b) Post at its plant in Lexington, North Carolina.copies of the attached notice marked "Appendix." 9Copies of said notice, on forms provided by the Re-gional Director for Region 11, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region I 1, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.9 In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain any rule or regulationprohibiting our employees from soliciting on be-half of any labor organization on our premisesduring nonworking time or prohibiting the dis-tribution of union literature in nonworking areasduring employees' nonworking time.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL rescind our Plant Rule No. 7 insofaras it prohibits employees from soliciting on be-half of labor organizations or distributing unionliterature on our premises.MALLORY BATTERY COMPANY, A DIVISION OFP. R. MAl.ORY & Co.. INC.206